Case 1:20-cv-11358-LTS Document 3-20 Filed 07/20/20 Page 1 of 3




            EXHIBIT 20
7/20/2020                                     Protesters Document
                           Case 1:20-cv-11358-LTS        boycott Whole Foods
                                                                         3-20over Black
                                                                                   FiledLives Matter mask policy
                                                                                           07/20/20         Page 2 of 3




   NEWS



  Calls for Whole Foods boycott grow after employees wearing BLM
  masks are sent home
  By Joshua Rhett Miller                                                                                        July 6, 2020 | 11:37am | Updated




  Getty Images


  Critics are calling on Whole Foods Market to change its policy banning workers from wearing Black Lives Matter masks while
  on the job, saying there should be “no place safe for racism” in corporate America.

  More than 40 people protested Sunday outside the chain’s Cambridge, Mass., location, where seven employees walked o
  the job June 25 after being turned away when they showed up to work wearing BLM masks, the Boston Globe reported.

  “There should be no place safe for racism, and the only way that happens is if they say it out loud and stop hiding behind
  neutrality,” protester Jason Slavick told the newspaper.

  Slavick, who lives across the street from the store, used to shop there but is now urging
  others to stop doing business at the location as he and other boycott organizers handed out                  SEE ALSO
  contact information for Whole Foods management.



https://nypost.com/2020/07/06/protesters-boycott-whole-foods-over-black-lives-matter-mask-policy/                                              1/2
7/20/2020                                    Protesters Document
                          Case 1:20-cv-11358-LTS        boycott Whole Foods
                                                                        3-20over Black
                                                                                  FiledLives Matter mask policy
                                                                                          07/20/20         Page 3 of 3
  One of the employees who was turned away, Suverino Frith, 21, accused company o cials
  of being “careful people” who don’t want to take a stand either way on the issue.

  “They don’t want to alienate anyone,” Frith told the crowd. “They don’t really want to choose
                                                                                                                       Whole Foods workers
  a side; they just want to seem like they are. Only that’s too bad, because we’re choosing a                          protest over Black Lives
  side for them.”                                                                                                      Matter mask policy

  Days after the initial workers were turned away, more than 20 employees at the Whole
  Foods walked o the job June 30 in protest of the company’s policy, WHDH reported.

  “I don’t know what it is about Black Lives Matter that threatens store management, but silencing our support for black lives is
  silencing the customers and communities we hold dear,” employee Savannah Kinzer told the station.

  Frith, a seasonal Whole Foods employee of two years, said he was surprised when he and his co-workers were told to leave
  over the masks, adding that managers have latitude in the policies they enforce, he told the Globe.

  “With the core values that we have at the company, that we always talk about, it didn’t seem like that would be the
  response,” Frith continued.

                                   Savannah Kinzer, center, reads employee demands during a protest in Cambridge, MA

                                Savannah Kinzer (center) reads employee demands during a protest in Cambridge, Mass.
                                Getty Images



  Reached for comment Monday, a Whole Foods spokesperson con rmed that employees are barred from wearing clothing
  with slogans or messages that are not company-related in order to operate a “customer-focused” environment.

  “Team members with face masks that do not comply with dress code are always o ered new face masks,” the spokesperson
  said in a statement to The Post. “Team members are unable to work until they comply with dress code.”

  Starbucks, meanwhile, reversed its policy banning Black Lives Matter masks and apparel worn by employees after similar
  backlash.

  Cambridge City Councilors Alanna Mallon and Quinton Zondervan, both of whom attended Sunday’s protest, said they hope
  Whole Foods ultimately decides to follow in Starbucks’ footsteps.

  “This protest shouldn’t be necessary to get Whole Foods to do the right thing,” Zondervan told the Globe.


   FILED UNDER   BLACK LIVES MATTER, PROTESTS, STARBUCKS, WHOLE FOODS MARKET, 7/6/20




https://nypost.com/2020/07/06/protesters-boycott-whole-foods-over-black-lives-matter-mask-policy/                                                 2/2
